Exhibit 10.4
 
David F Levy Bonus Plan


FUNDRAISING AND MERGER, ACQUISITION AND DIVESTITURE SERVICES FEES




In the event ITALK is involved in any fundraising activities or merger,
acquisition and/or divestitures, David Levy shall receive the following bonus in
each such instance, payable in cash or shares at the discretion of Mr. Levy:


FUNDRAISING FEES:


i) a Bonus Fee equal to two Percent (2%) of any non-securitized non-subordinated
debt (non-subordinated debt is defined as working capital financing, asset based
financing, accounts receivable, inventory, equipment, or other fixed asset
financing, or a lease financing);
 
ii) a Bonus Fee equal to four percent (4%) of any non-securitized subordinated
(subordinated debt is defined as non-inventory and non-accounts receivables
based financing but excluding any financing with an equity bonus to the lender);
and,
 
iii) a Bonus Fee equal to five percent (5%) of equity or quasi-equity financing.


MERGER, ACQUISITION AND DIVESTITURE SERVICES FEES:


In the event a merger, acquisition, divestiture and/or Business Combination (as
defined below), is consummated in whole or part during the Term by ITALK (a
“Transaction”), the Company shall compensate David Levy as follows in addition
to any compensation above.
 
 In the event of a sale or merger of the Company’s business and/or assets and/or
its affiliates, including a subsidiary of the Company’s business and/or assets,
or in the event of the sale of significant assets of the Company and/or its
affiliates or any other business combination transaction including the purchase
of a business, (each, a “Business Combination”), the Company shall pay David
Levy a Bonus Fee upon closing of each such transaction, equal to 5% of the
Consideration (the “Transaction Fee”). For purposes of this Agreement,
“Consideration” shall mean the value of all cash, securities and other property
or other assets paid, payable or received, including debt, liabilities and
obligations which are assumed, in connection with any transaction, including,
without limitation: (i) any distributions made to the Company or its
shareholders in anticipation of any closing;  (ii)  any employment or other
contract enhancements or non-competition payments (other than ordinary and
customary compensation in connection with bona fide employment
agreements);  (iii)  any payments in connection with any separate but related
transaction or transactions affecting another business entity or any of its
assets or securities (including, but not limited to, the purchase or lease of
any real estate or other assets); and (iv)  any indebtedness for monies
borrowed, including payables, pension liabilities and guarantees, which are
assumed.
 
In addition, if any part of the Consideration shall be deferred or contingent
upon future earnings or other events, then Mr. Levy shall be entitled to a fee,
payable in cash, on such additional Consideration, and the term Consideration
shall include such additional compensation which shall be payable on the same
basis of the payment when made by the payor. The fee for such Consideration paid
or received in the future shall be payable when such Consideration is paid and
shall be calculated using the formula set forth in this Section by adding this
additional Consideration to all other Consideration previously paid.


All fundraising and merger, acquisition and divestiture services fees, unless
other denoted herein or agree to in writing by the Parties to this agreement,
are due to Mr. Levy and shall be paid out of the closing proceeds that apply to
each transaction involved.
 
MARKET CAPITALIZATION BONUS


There shall be an annual bonus paid to Mr. Levy equal to ½ of 1% of the
Company’s Market Capitalization, computed as the closing price of the Company’s
common shares as quoted on a public US exchange on the last trading day of the
calendar year. In addition, there shall be an annual bonus paid to Mr. Levy
equal to 1% of the increase in the Company’s Market Capitalization, computed as
the closing price of the Company’s common shares as quoted on a public US
exchange on the last trading day of the calendar year, over the Market
Capitalization as computed in the previous year (example: comparing 12/30/12 to
12/30/13 closing prices, showed a $10,000,000 change, Mr. Levy would receive a
$100,000 Bonus Fee.

